Title: To George Washington from John Cadwalader, 20 September 1780
From: Cadwalader, John
To: Washington, George


                        
                            Dr Sir
                            Philada 20th Sept: 1780
                        
                        I hope you will do me the Justice to beleive that nothing has occasioned so long a silence but a desire of
                            saving you the trouble of reading Letters which do not relate to Business.
                        We had information, in Maryland six or eight weeks ago, that the whole french fleet & army were
                            arrived at Rhode Island—I immediatly set off with my family for Philada; where I was informed that only one division was
                            arrived, & that the other was hourly expected—I have waited here with great impatience, intending to pay you a
                            visit as soon as the second Division arrived—when we expected something capital would be attempted.
                        I have now reason to wish I had accepted the command given me by Congress; but at that time I conceived that
                            the War was near a Conclusion—Many others were of the same opinion & we flattered ourselves with expectations of a
                            speedy peace—In this however, I remember, you widely differed in opinion.
                        Whatever may be the event, be assured there is no person in america more firmly attached to you as Commander
                            in Chief & to the General Cause—And if our affairs should take an unfortunate turn I shall to the last share with
                            you the misfortunes of the times.
                        Tho our affairs were lately very flattering, I now see with the greatest concern difficulties that seem
                            almost unsurmountable—The want of money is the greatest evil & how to procure it is carried on a War by taxes
                            alone & therefore the States should give some earnest of their future honest intentions before they can establish
                            a Credit necessary to procure money or Loan.
                        The expences of civil governments, the waste of public money in every Department & the universal
                            Disposition to plunder the public can only be remedied by honest men—These, I dare say, are complaints which you daily
                            hear, & which you must with every honest man sincerely lament—Public spirit & public virtue seem to exist,
                            now, only in the Army—Perhaps a sense of danger may bring about the reformation so necessary & so much wished for
                            in the civil Departments.
                        Capt. Lyman an officer in the British Service & an acquaintance of mine was taken in the Packett
                            lately brought into this Port is now a Prisoner at Lancaster—He was wounded at Danbury & has been near two Years
                            in England for the cure of his wound—& is still unable to do duty; but was ordered to come over at this time to
                            see his wife who is in N. York, & from motives of economy—I applyed to the Board of War to obtain leave to go on
                            parole to N. York—but the board have referrd the matter to you, without giving me any reasons against the propriety of
                            such an application—I do not mean, Sir, to make a request that is in point of time or circumstances improper—But if you
                            should think it proper to permit him to go to N. York on parole I shall esteem it a favor confered on me—I am, dear sir,
                            with the greatest Respect & Esteem, your most obt: hble Sert 
                        
                            John Cadwalader
                        
                    